MEMORANDUM**
Gioulnara Salimova appeals her sentence imposed following our remand in her prior appeal, No. 98-50502. Salimova has completed serving the custodial portion of her sentence. Salimova’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Salimova has not filed a pro se supplemental brief.
Counsel identifies the potential issue of whether the district court’s restitution order is authorized by the restitution statute, 18 U.S.C. § 3663A. We conclude that the district court was permitted to include losses beyond those of the offenses of conviction because Salimova was convicted of participating in a scheme to defraud banks, in violation of 18 U.S.C. § 1344. See United States v. Johnson, 132 F.3d 1279, 1286-87 (9th Cir.1997) (stating that § 3663A(a)(2) authorizes restitution for losses beyond the offense of conviction where the offense includes an element of a scheme, conspiracy or pattern of criminal conduct). The evidence was sufficient, for purposes of sentencing, to support the district court’s finding that these other losses *281were connected to the scheme in which Sahmova participated. See United States v. Egge, 223 F.3d 1128, 1132 (9th Cir.2000) (“In making factual determinations, a sentencing judge is generally not restricted to evidence that would be admissible at trial.”).
Our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346,102 L.Ed.2d 300 (1988), discloses no other issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.